Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed, approved immediately upon submission, and reduces waiting time for Terminal Disclaimer to be manually approved.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-22 are rejected on the ground of nonstatutory double patenting over claims 1-9 and 11-17 of U.S. Patent No. 11,442,875 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Instant Application Claims
U.S. Patent No. 11,442,875 Claims
1-4
1
5
2
6
3
7
4
8
5
9
6
10
7
11
8
12
9
13-16
11
17
12
18
13
19
14
20
15
21
16
22
17




Allowable Subject Matter
Claims 1-22 would be allowable in the event the Double Patenting rejection is overcome.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1 and 13 distinguish over the prior art by claiming a PSRAM arbitration circuit arbitrating between a refresh and read/write access request, where the output of said arbitration circuit is input to a subsequent arbitration circuit along with a delayed version of the output circuit to ultimately issue one of the read/write request and refresh requests.

The closest related prior art is discussed below.

U.S. PGPUB No. 2005/0105372 (Paragraphs 33 and 34) An arbiter determines order in which refresh and r/w are granted.

U.S. Patent No. 5,430,681 teaches access arbitration circuit 319 receiving a access and refresh signals and instituting delays upon them 405a/b. However, the delays are simply fed back into the circuit and not passed to a subsequent arbitration circuit (Figure 4).

U.S. PGPUB No. 2008/0285370 (Paragraph 41) Core control circuit 28 includes an arbiter to determine priority between RD/WR and refresh requests.

Claims 2-12 and 14-22 inherit the allowable subject matter of Claims 1 and 13.

-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186